DETAILED ACTION
05/26/22 - Applicant election.
03/16/22 - Restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species A (UV polymerization), claims 14-17, in the reply filed on 5/26/22 is acknowledged.
Claims 1-13, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/22.
Specification
The disclosure is objected to because of the following informalities:
Every instance of "lenticel" should be replaced with "lenticule":  
Abstract, last sentence.
Page 5, line 5, and also line 6 (corresponding to Paragraph 11 in PGPUB)
Page 6, line 21 (corresponding to Paragraph 24 in PGPUB)
Page 7, line 17, and also line 19 (corresponding to Paragraph 29 in PGPUB)
Page 11, line 1, and also line 2 (corresponding to Paragraph 40 in PGPUB)
Page 17, line 15 (corresponding to Paragraph 59 in PGPUB)
Page 17, two instances in line 18 (corresponding to Paragraph 60 in PGPUB)
Page 17, line 21 (corresponding to Paragraph 61 in PGPUB)
  	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 14 recites solidifying the gel "via the gel solidifying unit comprising the system of claim 1".  It is not clear whether the claim only requires the gel solidifying unit or if the claim requires all the system elements from claim 1.  Examiner suggests amending claim 14 to directly recite the desired system element(s) instead of referring to claim 1.  For examination purposes, the claim is interpreted to require only the gel solidifying unit.
 	Claim 17 is indefinite since it depends from itself.  For examination purposes, the claim is interpreted to depend from claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonnell (US 5,279,611).
 	Regarding claim 14, McDonnell discloses the same invention as claimed, including applying a polymerizable gel to an anterior corneal surface of the eye (abstract; Col. 6, lines 4-12), molding the gel over the anterior corneal surface (abstract; Col. 6, lines 13-16), and solidifying the gel via a gel solidifying unit as a layer covering the anterior corneal surface (abstract; Col. 6, lines 16-26, 42-44), thereby smoothing irregularities present in the anterior corneal surface.
 	Regarding claim 15, McDonnell discloses delivering a minimum amount of gel onto the corneal surface as recited (Col. 6, lines 4-12).
 	Regarding claim 16, McDonnell discloses selecting a first contact element having a concave surface curvature corresponding to a curvature effective to correct a defect in eyesight (abstract; Col. 6, lines 13-16, 35-38) and positioning the contact element as recited.
 	Regarding claim 17, McDonnell discloses irradiating the polymerizable gel layer with ultraviolet radiation (Col. 4, line 46; Col. 6, lines 16-18, 21-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeVore (US 5,492,135) shows molding and solidifying a UV polymerizable gel onto the corneal surface to smooth irregularities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792